Dissenting Opinion by
Judge Rogers :
I respectfully dissent. A cooper is one who makes and repairs barrels; a cooperage is the place where the cooper does his work of making and repairing barrels. Ordinance Section 10.112 authorizes “box, cooperage or packaging materials manufacturing.” While the word manufacturing may properly be interpreted as restricting activities with respect to boxes and packaging materials to their manufacture, it does not, because lexicologically it cannot, limit the word cooperage to mean only the making of barrels. If the members of the governing body had meant that barrels might be manufactured but not repaired, they would have allowed “box, barrel or packaging materials manufacturing. ’ ’
The meaning placed upon the word manufacturing in tax oases is inappropriately applied in this zoning case. In land use regulations the word manufacturing is used as a synonym for the words industry or industrial. Zoning ordinances are not concerned, as are tax eases, with the nicety of whether o.r not a new, useful product has been created from base materials. Tax oases are subject to strict construction; zoning statutes and ordinances are to be liberally construed to effect their objects. 1 Pa. C. S. §1928. The object of Section 10.112 is that of permitting certain uses in-*291eluding that of conducting a cooperage, a place where barrels are repaired as well as manufactured. Also zoning ordinances should be construed so as to allow the landowner the least restrictive use of his property. Appeal of Haff, 68 Pa. Commonwealth Ct. 112, 448 A.2d 120 (1982).